•On Appellant’s Motion for Rehearing
DICE, Judge.
In his motion for rehearing, appellant re-urges his contentions that the court erred in overruling his application for severance and subsequent motion for a continuance.
In connection therewith, appellant has filed in this Court two motions for writs of certiorari to perfect the record praying that writs be issued commanding the court reporter to forward to this Court a statement of facts showing that appellant was not present in court on April 18th and April 19th, 1960 when it was stipulated that the case would be continued and appellant and his codefendants would be tried together, and directing the clerk of the trial court to forward to this Court, in a supplemental transcript, a copy of the motion for continuance filed by appellant in the cause.
We adhere to the rule stated in our original opinion that a party may not rely upon a motion for severance made at a previous term, and remain convinced that the court did not err in overruling such motion.
Attached to one of the motions for writ of certiorari, as an exhibit, is a certified copy of appellant’s motion for continuance filed in the trial court. The motion for continuance reflects that it was sworn to by appellant before the attorney who represented him upon the trial and on this appeal. Such a motion is insufficient and the *680court did not err in overruling the same. Reeves v. State, 145 Tex.Cr.R. 208, 167 S.W.2d 176; Kendrick v. State, 156 Tex.Cr.R. 97, 238 S.W.2d 964; and Gilbert v. State, 162 Tex.Cr.R. 290, 284 S.W.2d 906.
Under the record and in view of our disposition of the questions presented, the motions for writs of certioran are refused.
The motion for rehearing is overruled.
Opinion approved by the Court.
WOODLEY, P. J., absent.